 

Exhibit 10.3



 

Grandparents.com, Inc.

589 EIGHTH AVENUE, 6TH FLOOR

NEW YORK, NY 10018

 

June 10, 2016

 

John Sweeney

19 Lawson Lane

Ridgefield, CT 06877

 



Re:Consulting Services Agreement



 

Dear John,

 

Grandparents.com, Inc. a Delaware corporation (the “Company”), desires to engage
you (“you” or “Consultant”) to provide the professional services as described
below. Accordingly, the Company has offered and Consultant has accepted the
terms and conditions for consulting services set forth in this letter agreement
(the “Agreement”).

 

1.      Term. The term of this Agreement shall commence on September 10, 2015
and shall continue in effect, unless terminated pursuant to Paragraph 5 of this
Agreement (the “Term”).

 

2.      Services to be Provided. During the Term, Consultant shall provide
various services (the “Services”) set forth on Exhibit A attached hereto. All
Services shall be performed in a skillful and professional manner, in compliance
with all applicable laws and regulations, and in accordance with the
Consultant’s and Company’s Code of Conduct, as applicable.

 

3.      Fees, Warrants, and Other Related Matters.

 

(a)      As compensation for accepted Services the Term, the Company will pay
Consultant the amount of $1,000 per day (the “Fees”)) during the Term. Fees will
be payable on presentation of a Bill. Consultant will receive no compensation,
payment of fees or charges or reimbursement of expenses other than as set forth
in this Paragraph or Paragraph 4.

 

(b)      As soon as practicable following the October 5, 2105 (“Start Date”) the
Company will recommend to the Board of Directors to grant to you an option (the
“Option”) to purchase 1,000,000 shares of the Company Common Stock pursuant to
the Grandparents.com Inc. 2012 Stock Incentive Plan (the “Plan”). The Option
will have an exercise price equal to the highest of (1.) the fair market value
of the Common Stock on the grant date determined in accordance with the Plan or
(2.) thirty ($0.30) cents per share. The Option shall be initially unvested and
shall vest in full on the first to occur of (i) the first anniversary of the
Start Date, and (ii) the consummation of a Corporate Transaction of the Company
(as such term is defined in the Plan) or (iii) a change in control, in each case
subject to your continued employment through the vesting date. The Option will
be subject to and governed by the Plan and a form of option agreement with an
exercise period of 10 years.

 

 Page 1 of 9 

 



(c)      Consultant agrees to work from the Company’s offices and may
occasionally work from other locations. The Company will issue to Consultant a
Form 1099 on or before January 31 of the year following each tax year falling in
the Term for any Fee paid to Consultant for the Services. Consultant shall be
responsible for the payment of all local, state, and federal taxes and fines
resulting from the payment of any Fees. In addition, Consultant agrees to
indemnify and hold harmless the Company from and against any and all claims,
liabilities, suits and penalties for any amounts assessed by or due to any
federal, state or local government with respect to such Fees, if any. The
Company may offset any amounts due and payable by Consultant to the Company
against any amounts the Company owes Consultant under this Agreement.

 

(d)      Following the completion of 6 months of consulting, the Chief Executive
Officer will review your employment status, equity awards, and compensation
terms.

 

4.      Expenses.

 

(a)      The Company shall reimburse Consultant for all reasonable, pre-approved
out-of-pocket expenses incurred by Consultant in the performance of the Services
hereunder, provided that Consultant properly accounts for them as required by
the Company. The Company shall not reimburse any expense incurred by Consultant
that is related to Consultant’s business overhead, including, but not limited
to, office space, telephone use and/or service, computer equipment, office
supplies or any employees or agents whom Consultant may hire. Under no
circumstances will Company reimburse Consultant for excessive or unreasonable
expenses.

 

(b)      Detailed receipts and back-up materials for expenses must be submitted.
Consultant agrees to provide Company with access to such receipts, and other
records as may be reasonably necessary for Company or its agents to verify the
amount and nature of any such expenses. Except as provided in paragraph 3 and 4,
Consultant shall be responsible for all costs and expenses incident to the
performance of services for Company.

 

5.      Termination. Your services with the Company are performed on an
“At-Will” basis. This means that you and the Company each have the right to
terminate this Agreement at any time, for any reason. The Company and you shall
have the right to terminate this Agreement upon 30-days prior written notice,
provided, however, that the Company may terminate this Agreement immediately for
Cause upon notice. As used herein, “Cause” means dishonesty, fraud, misconduct,
unauthorized use or disclosure of confidential information, trade secrets or
other intellectual property, or conviction or confession (including a plea of no
contest) of a crime punishable by law (except minor violations) or conduct that
adversely affects the Company’s business or reputation.

 

6.      Other Services. Consultant will perform the Services required by this
Agreement. This is a non-exclusive Agreement and Consultant is free to perform
services for other parties.

 

7.      Insurance. The Company will cover Consultant under its various insurance
policies for his actions performed as a consultant for the Company.

 

 Page 2 of 9 

 

 

8.      Relationship of the Parties. Nothing herein contained shall be construed
to constitute the parties to this Agreement as partners or as joint venturers,
or either as agent of the other, or as employer and employee. By virtue of the
relationship described herein Consultant’s relationship to the Company during
the Term shall only be that of an independent contractor and Consultant shall
perform all Services pursuant to this Agreement as an independent contractor.
Consultant has no authority (and shall not hold itself out has having authority)
to bind the Company. Consultant shall not incur any indebtedness, enter into any
undertaking, make any representation or make any agreement or commitment in the
Company’s name or purporting to be on the Company’s behalf without the Company’s
prior written approval. At no time shall Consultant identify itself as an
employee of the Company. Neither Consultant nor Consultant’s employees may cite
services under this Agreement in support of any claim to be an employee of the
Company for the purpose of claiming any statutory or common law benefit.

 

9.      Without limiting Paragraph 8(a), Consultant will not be eligible under
this Agreement to participate in any vacation, group medical, life or other
insurance, disability, profit sharing or retirement benefits or any other fringe
benefits or benefit plans offered by the Company to its employees, and the
Company will not be responsible for withholding or paying any income, payroll,
Social Security or other federal, state or local taxes, making any insurance
contributions, including unemployment or disability, or obtaining worker’s
compensation insurance on Consultant’s behalf. Consultant shall be responsible
for, and shall indemnify the Company against, all such taxes or contributions,
including penalties and interest. Any persons employed by Consultant in
connection with the performance of the Services shall be Consultant’s employees
and Consultant shall be fully responsible for them. Work for Hire.

 

(a)      All Services shall be considered “work(s) made for hire” for Company
and shall belong exclusively to Company and its designees. To the extent that
under applicable law, any such Services may not be considered a “work(s) made
for hire”, Consultant agrees to assign and upon its creation, automatically
assigns exclusively to Company, for the full period allowable under law, all its
right, title and interest, including all statutory and common law copyright, and
any other intellectual property in such Services, without the necessity of any
further consideration. Consultant agrees to take such further actions and
execute and deliver such further agreements and other instruments as Company may
reasonably request to give effect to this paragraph. Unless otherwise provided
by this Agreement, Consultant shall mark all copyrightable deliverables with the
following notice: “© Copyright 2014 Grandparents.com. All rights Reserved”. This
notice shall be in such manner and location as to give reasonable notice of
Company’s copyright claim.

 

(b)      Consultant may include in the Services pre-existing work or materials
only if either they are provided by Company or they are owned or licensable by
Consultant without restriction. To the extent that pre-existing work or
materials owned or licensable by Consultant are included in the Services,
Consultant shall identify such work or materials upon their submission to
Company. Consultant grants to Company (as an exception to the transfer and
assignment provided for above) an irrevocable, unrestricted, nonexclusive,
royalty-free license to use, execute, reproduce, display, perform, and
distribute (internally and externally and regardless of media or mediums) copies
of, and the right to prepare derivative works based upon, such pre-existing work
and materials, with or without attribution, and the right to authorize others to
do the same. Consultant’s performance of the Services called for by this
Agreement shall not violate any contracts with third parties; or any third party
rights in any patent, trademark, copyright, trade secret, or similar right.

 

 Page 3 of 9 

 

 

10.      Proprietary Information.

 

(a)      Consultant understands that Consultant’s work as a consultant will
involve access to and creation of confidential and proprietary information and
trade secrets of the Company (collectively, “Proprietary Information”).
Proprietary Information includes, but is not limited to, information that is not
generally known to the public and that is used, developed or obtained by the
Consultant in connection with its Services whether in written, oral, electronic
or other form, including but not limited to, information and facts concerning
business plans, financial models, forecasts and plans, members, membership
information, customers, future customers, suppliers, licensors, licensees,
partners, investors, affiliates or others, training methods and materials,
financial information, sales prospects, client lists, inventions, or any other
scientific, technical or trade secrets of the Company or of any third party
provided to Consultant or the Company. The term “trade secrets,” as used in this
Agreement, will be given its broadest possible interpretation under the law of
the State of New York and will include, without limitation, anything tangible or
intangible or electronically kept or stored, which constitutes, represents,
evidences or records or any secret scientific, technical, merchandising,
production or management information, or any design, process, procedure,
formula, invention, improvement or other confidential or proprietary information
or documents. Proprietary Information will not include any information
previously published in a form generally available to the public. Proprietary
Information will be deemed published only if all material features comprising
such information have been published in combination to a person under no
obligation of confidentiality to the Company.

 

(b)      Consultant agrees to keep all Proprietary Information in trust for the
sole benefit of the Company, and also agrees that all information will remain
the sole property of the Company. Consultant further agrees to hold all
Proprietary Information in strictest confidence, and to never use, distribute,
reproduce, disclose or otherwise disseminate any Proprietary Information, except
as required to perform the Services, even after termination of Consultant’s
Services under this Agreement. In order to prevent actual or apparent conflicts
of interest and to ensure full compliance with the Company’s policies and
procedures and with applicable law, this confirms Consultant’s agreement that no
such Proprietary Information will be disseminated to persons outside the Company
without obtaining prior written approval from an authorized person of the
Company.

 

(c)      Upon termination of the Term for any reason, Consultant agrees that all
Proprietary Information in Consultant’s possession, directly or indirectly, that
is in written or other tangible form (together with all duplicates thereof) will
forthwith be returned to the Company and will not be retained by Consultant or
furnished to any third party, either by sample, facsimile, film, audio or video
cassette, electronic data, verbal communication or any other means of
communication.

 

(d)      Consultant agrees that Consultant will not breach any agreements to
keep in confidence, or to refrain from using, the confidential, and proprietary
or trade secret information of a former employer, client or any other person.
Consultant will not bring any such information of a former employer, client or
other person to the Company, nor will Consultant use any such information in
Consultant work for the Company, without written authorization from the Company
and from such other person.

 

 Page 4 of 9 

 

 

11.      Competition; Non-Solicitation. Intentionally Omitted.

 

12.      Consultant’s Representations. Consultant represents, warrants and
covenants that: (i) Consultant has the full right, authority and capacity to
enter into this Agreement and perform fully all of Consultant’s obligations
hereunder; (ii) Consultant is not bound by any agreement that conflicts with or
prevents or restricts the full performance by Consultant of its duties and
obligations to the Company hereunder during or after the Term; (iii) the
execution and delivery of this Agreement shall not result in any breach or
violation of, or a default under, any existing obligation, commitment or
agreement to which Consultant is subject; (iv) Consultant shall perform the
Services in a professional and workmanlike manner in accordance with industry
standards for similar services and Consultant will devote sufficient resources
and time to ensure that the Services are performed in a timely and reliable
manner; (v) Consultant is, and shall at all times continue to be, in compliance
with the performance terms hereunder and will not violate, any applicable
federal, state or local law or regulation; (vi) Consultant has obtained, or will
timely obtain and maintain, all permits, licenses, and approvals required in
connection with its performance hereunder, including, without limitation, all
permits, licenses and approvals required to comply with any applicable federal,
state or local law or regulation; (vii) Consultant shall, and shall ensure that
its employees, agents and other representatives shall, comply with all policies
and procedures of the Company in the performance of the Services and at all
times while on or using the premises or systems of the Company; and the
representations in Exhibit B are true and correct.

 

13.      Indemnification. Each Party (the “Indemnifying Party”) hereby agrees to
indemnify, defend, and hold harmless the other Party, its affiliates, and its
and their respective current, future and former directors, officers, employees,
representatives, successors, and assigns (each an “Indemnified Party”) from and
against any and all judgments, settlements, awards, losses, liabilities,
penalties, interest claims (including taxes and all related interest and
penalties incurred with respect thereto), damages, deficiencies and costs
(including, without limitation, attorney’s fees and expenses and court costs)
(collectively “Losses”) and any and all civil, criminal, administrative or
investigative actions, proceedings, or claims (a “Claim”) arising out of,
related to, or due to any breach of this Agreement, any negligent act or
omission, or willful misconduct by the Indemnifying Party or any of its
employees, agents or representatives. The Indemnifying Party shall not, without
the consent of the Indemnified Party, effect any settlement of any Claim if such
settlement involves (i) any form of relief other than payment of money or
involves any finding or admission of any violation of any law, regulation,
order, or rights of any person or has any adverse effect on any other Claims, or
(ii) only the payment of money, unless it includes an unconditional release of
such Indemnified Party of all liability on such Claim. In the event any
Indemnified Party is entitled to indemnification in accordance with this
Paragraph 13, and the Claim giving rise to such indemnification materially
relates to the Indemnified Party’s business, then such

 

Indemnified Party may, without the Indemnifying Party’s consent, assume
exclusive control of the defense of such Claim (including, without limitation,
retaining appropriate counsel and/or settling or otherwise resolving the Claim
in the sole discretion of the Indemnified Party), and the Indemnifying Party
shall not be entitled to participate in the defense of such Claim unless
requested to do so by the Indemnified Party. The exercise by any Indemnified
Party of its right to assume exclusive control of the defense of Claims pursuant
to this Paragraph 13 shall not in any way alter or prejudice the rights of the
Company and each Indemnified Party to the indemnity obligation owed by such
Indemnifying Party, and the Indemnifying Party shall be liable for the
reasonable fees of such counsel and for any Losses incurred by any Indemnified
Party by reason of any settlement or judgment related to such Claims.

 

 Page 5 of 9 

 

 

14.      Disputes. Except as provided for herein, any controversy or claim
arising out of or relating to this Agreement, or any breach hereof, shall be
settled by submitting the matter to binding arbitration in New York, New York by
and pursuant to the commercial rules of the American Arbitration Association
then in effect. The determination of the arbitrator shall be conclusive and
binding on the Company and Consultant, and judgment may be entered on the
arbitrator’s award in any court of competent jurisdiction. The arbitrator shall
not have the power to award punitive or exemplary damages. Issues of
arbitrability shall be determined in accordance with the United States federal
substantive and procedural laws relating to arbitration. Each party shall bear
its own attorneys’ fees; the other costs and expenses of the arbitration shall
be borne as provided by the rules of the American Arbitration Association. If
court proceedings to compel arbitration are necessary, the party who
unsuccessfully opposes such proceedings shall pay all associated costs, expenses
and attorneys’ fees that the other party reasonably incurs.

 

Notwithstanding the foregoing, if Consultant breaches or attempts to breach any
of Consultant’s obligations under Paragraphs 10, 11, 12 or 13 of this Agreement,
Consultant acknowledges that such a breach would irreparably damage the Company
and its business. Accordingly, in addition to any other remedies, the Company is
entitled to temporary, preliminary and permanent relief enjoining Consultant to
prevent such harm from a court and the Company shall not be compelled to submit
a dispute under Paragraphs 10, 11, 12 or 13 to arbitration. Consultant
specifically consents to the exclusive jurisdiction of the Supreme Court of the
State of New York, New York County, for this purpose, or if that court is unable
to exercise jurisdiction for any reason, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York. Consultant
waives Consultant’s right to any claim of improper or inconvenient venue or
forum.

 

Each party hereto hereby waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in respect of any suit, action or
proceeding arising out of or relating to this Agreement.

 

15.      Cooperation. Consultant agrees that, upon reasonable notice and without
the necessity of the Company obtaining a subpoena or court order, Consultant
shall provide reasonable cooperation in connection with any suit, action or
proceeding (or any appeal from any suit, action or proceeding), and any
investigation and/or defense of any claims asserted against the Company or its
affiliates, which relates to events occurring during the provision of
Consultant’s services for the Company and its affiliates as to which Consultant
may have relevant information (including but not limited to furnishing relevant
information and materials to the Company or its designee and/or providing
testimony at depositions and at trial), provided that the Company shall
reimburse Consultant for expenses reasonably incurred in connection therewith
and pay the Consultants fees for time expended.

 

16.      Assignability. This Agreement shall not be assignable by Consultant
without the prior written consent of the Company, and any assignment in
violation of this Agreement shall be void. The Company may assign this
Agreement, and its rights and obligations hereunder, at any time. This Agreement
shall be binding on, and shall inure to the benefit of, the parties to it and
their respective heirs, legal representatives, successors and permitted assigns.
Consultant acknowledges and agrees that all of Consultant’s covenants and
obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of and shall be enforceable by the Company and its successors
and assigns.

 

 Page 6 of 9 

 

 

17.      Miscellaneous.

 

(a)      This Agreement, including, without limitation the Exhibits attached
hereto, embodies the entire agreement of the parties on the subject matter
hereof. This Agreement supersedes any and all prior agreements and discussions
of the parties relating to the Services or any other subject matter hereof.

 

(b)      No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge shall be agreed to in writing and
signed by Consultant and the Company.

 

(c)      No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

(d)      No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

 

(e)      All descriptive headings in this Agreement are inserted for convenience
only and shall be disregarded in construing or applying any provision of this
Agreement.

 

(f)      The laws of the State of New York shall govern the validity,
interpretation, construction and performance of this Agreement.

 

(g)      The parties agree that service of process accomplished by the methods
specified for notices in Paragraph 18 shall be deemed good and sufficient
service of process in the State of New York.

 

(h)      Consultant agrees that in the performance of this Agreement it will not
discriminate or permit discrimination against any person or group of persons on
the grounds of age, disability, sex, race, color, religion, national origin or
any other protected classification, or in any other manner prohibited by law.

 

(i)      The obligations under Paragraphs 10, 11 and 13 shall survive the
expiration of this Agreement or the termination of the Term.

 

18.      Notices. All notices or other communications required or permitted to
be given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one business day in the case
of express mail or overnight courier service) to the parties at the following
addresses or facsimiles (or at such other address for a party as shall be
specified by like notice):

 

 Page 7 of 9 

 

  

If to the Company:       Steve Leber   Chief Executive Officer  
Grandparents.com, Inc.   589 Eighth Avenue, 6th Floor   New York, NY 10018      
If to the Consultant:       John J. Sweeney   19 Lawson Lane   Ridgefield, CT
06897   SweeneyJohnJ@mns.com  

 

19.      Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

20.      Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

If Consultant agrees that this letter sets forth our agreement on the subject
matter hereof, please sign and return to the Company.

 

  Sincerely,       GRANDPARENTS.COM, INC.       By: /s/ Steven E. Leber   Name:
Steve Leber   Title: Chairman/CEO

 

Agreed to and accepted   this    day of June, 2016       John J. Sweeney      
/s/ John J. Sweeney       Taxpayer Id Number:    

 

 Page 8 of 9 

 

 

EXHIBIT A

DESCRIPTION OF SERVICES

 

Consultant will be responsible for the duties and responsibilities typically
associated with the title of Chief Financial Officer, including, without
limitation, responsibility for management of the Company’s financial, tax,
accounting, and investor relations matters. He will also be responsible for
general office matters, assist in legal matters and any other areas of
responsibility as determined or assigned to you by the Company from time to
time. Consultant represents that he has the necessary skill, knowledge and
training required to fulfill his duties and responsibilities to the Company.
Consultant will report to the CEO.

 

 Page 9 of 9 

 

 

